       Case 2:19-cv-13905-GGG-DMD Document 57 Filed 03/31/21 Page 1 of 4




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF LOUISIANA

ROSANNA GUIDROZ                                                                 CIVIL ACTION

VERSUS                                                                          NO: 19-13905

SULLIVAN’S GROCERY AND FCCI                                                     SECTION: T(3)
SERVICES, INC.

                                                    ORDER

        Before the Court is a Motion for Summary Judgment filed by Sullivan’s Grocery and FCCI

Services, Inc. (“Defendants”). 1 Rosanna Guidroz (“Plaintiff”) filed a response, 2 to which

Defendants subsequently filed a reply.3 For the following reasons, the Motion is GRANTED.

                               FACTS AND PROCEDURAL HISTORY

        This case involves an alleged slip and fall incident at Sullivan’s Grocery in Kentwood,

Louisiana. Plaintiff alleges that she sustained injuries when she slipped on a foreign substance in

the freezer aisle. Plaintiff originally filed a Petition for Damages in the 21st Judicial District Court

for the Parish of Tangipahoa on October 17, 2019. 4 Defendants received service of process on

October 29, 2019, and timely filed a Notice of Removal in this Court on November 27, 2019. 5

        Defendants contend that no genuine issue of material fact exists as to any element of

Plaintiff’s burden of proof. 6 Thus, Defendants assert that they are entitled to judgment as a matter

of law because Plaintiff cannot prove that: 1) there was a condition that presented an unreasonable

risk of harm; 2) Sullivan’s Grocery created the condition which allegedly caused her incident; 3)

Sullivan’s Grocery had actual or constructive notice of the condition; and 4) Sullivan’s Grocery


1
  R. Doc. 26.
2
  R. Doc 30.
3
  R. Doc. 41.
4
  R. Doc. 1-1.
5
  R. Doc. 1.
6
  Louisiana R.S. 9:2800.6 covers negligence actions involving slip and fall incidents on a merchant’s premise due to
a condition in or on the premises.

                                                         1
       Case 2:19-cv-13905-GGG-DMD Document 57 Filed 03/31/21 Page 2 of 4




failed to exercise reasonable care. Defendants support their arguments with depositions and the

store’s security camera footage.

         Plaintiff contends that the sole cause of the accident was the negligence of Sullivan’s

Grocery and its employees. Plaintiff asserts that discovery thus far conducted demonstrates

genuine issues of material fact as to each element of the claim. Further, Plaintiff argues that

Defendants’ motion is premature due to the “overwhelming conflict” in the attached testimony and

relatively early stage of discovery.

                                           LAW AND ANALYSIS

         Summary judgment is proper where “the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.”7 When assessing

whether a dispute as to any material fact exists, the court considers “all the evidence in the record

but refrains from making credibility determinations or weighing the evidence.” 8 All reasonable

inferences are drawn in the favor of the nonmoving party, but “unsupported allegations or

affidavits setting forth ‘ultimate or conclusory facts and conclusions of law’ are insufficient to

either support or defeat a motion for summary judgment.” 9 The party seeking summary judgment

bears the burden of demonstrating the absence of a genuine issue of material fact. 10 “Once the

movant does so, the burden shifts to the nonmovant to establish an issue of fact that warrants

trial.”11

         Louisiana law provides that “A merchant owes a duty to persons who use his premises to

exercise reasonable care to keep his aisles, passageways, and floors in a reasonably safe condition.


7
  Fed. R. Civ. P. 56(a).
8
  Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398–99 (5th Cir. 2008).
9
   Galindo v. Precision Am. Corp., 754 F.2d 1212, 1216 (5th Cir. 1985); Little v. Liquid Air Corp., 37 F.3d 1069,
1075 (5th Cir. 1994).
10
   Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S. Ct. 2548, 2553, 91 L. Ed. 2d 265 (1986).
11
   Smith v. Reg'l Transit Auth., 827 F.3d 412, 420 n.4 (5th Cir. 2016).

                                                         2
       Case 2:19-cv-13905-GGG-DMD Document 57 Filed 03/31/21 Page 3 of 4




This duty includes a reasonable effort to keep the premises free of any hazardous conditions which

reasonably might give rise to damage.” 12 In a negligence claim brought as a result of injury on a

merchant’s premises, the claimant shall have the burden of proving, inter alia, that: (1) the

condition presented an unreasonable risk of harm to the claimant and that risk of harm was

reasonably foreseeable; (2) the merchant either created or had actual or constructive notice of the

condition that caused the damage, prior to the occurrence; and (3) the merchant failed to exercise

reasonable care. 13

         Reviewing the record, the Court finds that Plaintiff has failed to produce competent

summary judgment evidence to satisfy its burden of proof. 14 The claimant must prove that “the

merchant either created or had actual or constructive knowledge of the condition that caused the

damage.” 15 Plaintiff appears to allege only constructive notice. 16 In support, Plaintiff relies on the

fact that the accident coincided with “truck day,” the day on which the store receives deliveries

and restocks, maintaining that this fact “could potentially create an unreasonable risk of harm.”17

This theory alone does not prove the existence of a wet floor caused by one of Sullivan’s

employees, nor does it prove constructive notice, especially considering the depositions of two

employees who testified that no stocking occurred in the area on the date of the accident. 18 The

Court also agrees with Defendants’ assertion and supporting authorities that the constructive notice

element fails because Plaintiff does not submit any evidence to indicate the length of time that the

water existed on the floor prior to Plaintiff’s incident. 19 In short, while Plaintiff speculates that



12
   La. R.S. 9:2800.6(A).
13
   La. R.S. 9:2800.6(B).
14
   La. R.S. 9:2800.6(B)(1) and (B)(2).
15
   Supra note 13.
16
   R. Doc. 30 at 8.
17
   Id.
18
   R. Doc. 26-4 at 48; R. Doc. 26-5 at 53.
19
   R. Doc. 26 at 5.

                                                   3
       Case 2:19-cv-13905-GGG-DMD Document 57 Filed 03/31/21 Page 4 of 4




restocking could have led to a wet spot, Plaintiff fails to allege evidence sufficient to show the

condition existed for a period of time for purposes of constructive notice. 20

        Plaintiff’s deposition testimony and brief in opposition submit the sort of “ultimate or

conclusory facts and conclusions of law” that are insufficient to defeat a motion for summary

judgment.21 Accordingly, due to Plaintiff’s failure to present sufficient evidence, there is no

genuine dispute as to these material facts and summary judgment is appropriate.

                                                CONCLUSION

        For the foregoing reasons, IT IS ORDERED that Defendants’ Motion for Summary

Judgment 22 is GRANTED.

        New Orleans, Louisiana, on this 31st day of March, 2021.



                                                                    _________________________________
                                                                          GREG GERARD GUIDRY
                                                                     UNITED STATES DISTRICT JUDGE




20
   See, e.g., Luft v. Winn Dixie Montgomery, LLC, 16-559 (La. App. 5 Cir. 2/8/17), 228 So. 3d 1269, 1274; see also
Kennedy v. Wal-Mart Stores, Inc., 98-1939 (La. 4/13/99), 733 So. 2d 1188, 1191.
21
   Galindo v. Precision Am. Corp., 754 F.2d 1212, 1216 (5th Cir. 1985); Little v. Liquid Air Corp., 37 F.3d 1069,
1075 (5th Cir. 1994).
22
   R. Doc. 26.

                                                         4
